The opinion of the Court was drawn up by
Kent, J.
In the action of replevin the question of value does not arise as an issue. The title and right of possession are the matters to be determined in the suit. The law will not, however, permit a person to take personal property from another by this process of replevin, until the officer serving the writ has taken a bond to the defendant, with sureties in double the value of the goods to be replevied, conditioned to pay the damages and costs, and also to return and restore the same goods and chattels in like good order and condition as when taken, in case such shall be the final judgment.
The value of the goods makes no part of the declaration necessarily. It is only important as fixing the amount of the penal sum in the bond, which the officer is to require.
*410In this case, such a bond was taken. In the writ of replevin the goods were stated to be of the value of $1493, and this bond is in double that sum. That sum was inserted by the plaintiff in replevin, without the knowledge or agency, or assent of the defendant in that suit.
The defendant in replevin is not concluded by the value of the property named in the bond or the writ. If he was to be thus estopped from denying that value, he would be at the mercy of his opponent, whose interest always is to fix as low a value as possible.
If the penal sum in the bond is less than the actual value of the goods, damages and costs, the defendant may, perhaps, have his action against the officer for taking an insufficient bond, or may plead such fact in abatement. Greely v. Currier, 39 Maine, 516.
The point here is, that the sum named as the true value of the goods is not conclusive on the defendant, the plaintiff in this suit not objecting to the penal sum or sureties in the bond. Howe v. Handly, 28 Maine, 251; Swift v. Barnes, 16 Pick. 194; Barker v. Simonds, 8 Met. 205.
In the replevin suit the plaintiff became nonsuit, and a judgment for a return and restitution and costs was entered up. No damages for detention were given in the judgment.
The clerk in issuing the writ of restitution, &c., after specifying the goods, added the words “all of the value of fourteen hundred and ninety-three dollars,” following the value named in the writ.
The Judge was of opinion that the plaintiff was estopped from showing that said goods were of more than the value named in the bond and writ of restitution. This is the only matter of law presented to us. It seems clear on the authorities, and from reason, that the defendant in replevin is not concluded or estopped by the sum named in the bond as the actual value. And the insertion of the same in the execution by the inadvertence of the clerk cannot, in our judgment, estop the party from proving the actual value at the time of taking, or the time of demand. The value of the goods was not *411stated in and makes no part of the judgment. The clerk had no authority to insert it in the execution, and the issuing of the writ of restitution is a mere ministerial act. If it does not follow the judgment, or contains matter not in the judgment, that portion which contains the extraneous matter may be regarded as mere error or nullity.
The plaintiff’s right to recover on his bond depends upon the judgment of the ' Court in the replevin suit. That judgment he produces. The defendants introduce the writ of restitution. But this writ is a mere recital of the judgment, not the judgment itself, and is not essential to enable plaintiff to recover.
Another objection to the ruling is, that in this suit on the bond, the plaintiff may' recover damages for detention, although not assessed in the judgment in the replevin suit. iSmith v. Dillingham, 33 Maine, 384.

Case to stand for trial.

Tenney, C. J., and Appleton, Cutting, May, and Davis, J. J., concurred.